This is a companion case to cause No. 3648, Hall v. Saunders,15 S.W.2d 717, this day decided by this court, and references made to that case for a fuller statement of the facts. On June 23, 1926, the Monig Dry Goods Company and W. C. Gough, creditors of F. H. Anderson, filed a motion in the district court of Fannin county to set aside the order formerly made removing Hall and appointing Saunders as assignee of the estate of Anderson. Hall, who had been succeeded by Saunders, joined in the motion. After a hearing on June 30, 1928, the court overruled the motion; and from that order this appeal has been prosecuted by Hall.
The principal ground alleged for setting aside the order and the removal of Saunders is that the judge of the district court of Fannin county had no authority to appoint Saunders as assignee. The claim is here made, as in cause No. 3648, that the appointment of a substitute trustee could he made only by the county judge or the judge of a district court in Dallas county, the residence of the assignee Hall. That question has been fully discussed in the other case, and what was there said need not be here repeated.
The judgment will be affirmed.